1
                                          THE HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                          WESTERN DISTRICT OF WASHINGTON
10                                    IN TACOMA
11

12   UNITED STATES OF AMERICA, for           CASE NO: 3:18-cv-06047
13
     the use and benefit TOTEM
     ELECTRIC OF TACOMA, INC., a             JOINT STIPULATION AND ORDER
14
     Washington Corporation,                 TO CONSOLIDATE RELATED
                                             ACTIONS
15
             Plaintiff,
                                             Assigned to: Hon. Benjamin H. Settle
16
     v.

17
     LIBERTY MUTUAL INSURANCE
     COMPANY, a foreign insurance
18
     company; FIDELITY AND DEPOSIT
     COMPANY OF
19
     MARYLAND/ZURICH AMERICAN
     INSURANCE COMPANY, a foreign
20
     insurance company; and
     CONTINENTAL CASUALTY
21
     COMPANY, a foreign insurance
     company,
22           Defendants.
23

24

25

26

27   / / /
28
     JOINT STIPULATION AND ORDER TO CONSOLIDATE           OLES MORRISON RINKER & BAKER LLP
                                                                701 PIKE STREET, SUITE 1700
     RELATED ACTIONS                                           SEATTLE, WASHINGTON 98101
                                                            TEL (206) 623-3427 FAX (206) 682-9234
1            Plaintiff, Defendant, and Cross-Defendant Totem Electric of Tacoma
2    (“Totem”), Defendant Travelers Casualty and Surety Company of America
3    (“Travelers”), Plaintiff, Defendant, and Cross-Claimant RQ Construction, LLC
4    (“RQ”), Defendant Liberty Mutual Insurance Company (“Liberty”), Defendant
5    Fidelity and Deposit Company of Maryland (“F&D”), Defendant Zurich and Deposit
6    Company of Maryland (“Zurich”), Defendant Continental Casualty Company
7    (“Continental”), and Plaintiff System Tech Washington, Inc. (“STI”) hereby
8    stipulate and agree through their attorneys to be bound by the terms and provisions
9    of this Stipulation as follows:
10                                      RECITALS
11
             A.   On December 26, 2018, The United States of America, for the use and
12
     Benefit of Totem commenced an action in the United States District Court Western
13
     District of Washington in Tacoma entitled The United States of America, for the use
14
     and Benefit of Totem Electric of Tacoma, Inc. v. Liberty Mutual Insurance Company,
15
     et al., Case No. 3:18-cv-06047-BHS, wherein Liberty, F&D, Zurich, and
16
     Continental (collectively, “RQ’s Co-Sureties”) were named as defendants (the
17
     “Original Action”).
18
             B.   On January 3, 2019, The United States of America, for the use and
19
     Benefit of STI commenced an action in the United States District Court Western
20
     District of Washington in Tacoma entitled The United States of America, for the use
21
     and Benefit of System Tech Washington, Inc. and System Tech Washington, Inc. v.
22
     Totem Electric of Tacoma, Inc., et al., Case No. 3:19-cv-05006-BHS, wherein
23
     Totem, Travelers, RQ, and RQ’s Co-Sureties were named as defendants (“Related
24
     Action No. 1”).
25
     / / /
26
     / / /
27
     / / /
28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED           OLES MORRISON RINKER & BAKER LLP
                                                                  701 PIKE STREET, SUITE 1700
     ACTIONS                             2                       SEATTLE, WASHINGTON 98101
                                                              TEL (206) 623-3427 FAX (206) 682-9234
1          C.     On January 10, 2019, RQ commenced an action in the United States
2    District Court Western District of Washington in Tacoma entitled RQ Construction,
3    LLC v. Totem Electric of Tacoma, Inc. and Travelers Casualty and Surety Company
4    of America, Case No. 3:19-cv-05031-BHS, wherein Totem and Travelers were
5    named as defendants (“Related Action No. 2”).
6          D.     On January 18, 2019, Totem amended the Original Action by naming
7    RQ as defendant and adding related causes of action against RQ.
8          E.     On January 22, 2019, RQ filed a cross-claim against Totem and
9    Travelers in Related Action No. 1.
10         F.     The Original action, Related Action No. 1, and Related Action No. 2,
11   collectively the “Actions,” relate to the contract and Miller Act claims arising out of
12   the construction of a certain facilities and buildings at Joint Base Lewis-McCord in
13   Washington (the “Project”). RQ was the general contractor for the Project and
14   Totem was subcontracted to perform certain electrical and low-voltage work for the
15   Project. Totem subcontracted with STI to perform certain portions of the low-
16   voltage telecommunications work. Travelers furnished payment and performance
17   bonds for Totem’s work and performance of the subcontract. RQ’s Co-Sureties
18   furnished payment bonds for the Project.
19         G.     The consolidation of the Actions would streamline the issues, avoid
20   unnecessary costs and delays, and advance the interest of judicial economy.
21   Therefore, the Parties, without waiver of any Party’s claims, rights or defenses, wish
22   to consolidate the Actions into a single proceeding (the “Consolidated Action”).
23         H.     All Parties to the Actions are actively engaged in mediation
24   negotiations and agree that additional time to engage in the mediation process
25   would be beneficial. As such, the Parties agree that the chances of settlement would
26   be promoted if Joint Status Report and Discovery Plan as required by FRCP 26(f)
27   and Local Civil Rule 26(f) and the related deadlines for the FRCP 26(f) Conference
28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED              OLES MORRISON RINKER & BAKER LLP
                                                                     701 PIKE STREET, SUITE 1700
     ACTIONS                             3                          SEATTLE, WASHINGTON 98101
                                                                 TEL (206) 623-3427 FAX (206) 682-9234
1    and Initial Disclosures pursuant to FRCP 26(a)(1) from the Original Action are
2    maintained (Case 3:18-cv-06047, ECF No. 13).
3            I.    All Parties to the Actions are represented in this Stipulation.
4
                                        STIPULATION
5
             NOW THEREFORE, it is agreed and stipulated by the Parties, subject to the
6
     Court’s approval, as follows:
7
             1.    The Actions are hereby consolidated for all purposes under Case No.
8
     3:18-cv-06047-BHS.
9
             2.    All trials and other deadlines in Cases Nos. 3:19-cv-05006-BHS and
10
     3:19-cv-05031-BHS are vacated.
11

12
     DATE: March 6, 2019                     Respectfully submitted,
13

14                                           OLES MORRISON RINKER & BAKER LLP
15                                           By: s/ J. Craig Rusk
16                                               J. Craig Rusk, WSBA 15872
                                             By: s/ Ashley J. Sherwood
17                                               Ashley J. Sherwood, WSBA 46885
18                                               701 Pike Street, Suite 1700
                                                 Seattle, Washington 98101-3930
19                                               Telephone: (206) 623-3427
20                                               Facsimile: (206) 682-6234
                                                 Email: rusk@oles.com
21                                                       sherwood@oles.com
22                                           Attorney for Plaintiff, Defendant, and Cross-
                                             Defendant Totem Electric of Tacoma, Inc.
23

24   / / /
25   / / /
26   / / /
27   / / /
28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED               OLES MORRISON RINKER & BAKER LLP
                                                                      701 PIKE STREET, SUITE 1700
     ACTIONS                             4                           SEATTLE, WASHINGTON 98101
                                                                  TEL (206) 623-3427 FAX (206) 682-9234
1    DATE: March 6, 2019                Respectfully submitted,
2
                                        HARRIGAN LEYH FARMER & THOMSEN
3                                       LLP
4
                                        By: s/ Timothy G. Leyh
5                                           Timothy G. Leyh, WSBA #14853
6
                                            999 Third Avenue, Suite 4400
                                            Seattle, Washington 98104
7                                           Telephone:(206) 623-1700
8
                                            Facsimile:(206) 623-8717
                                            Email: timl@harriganleyh.com
9                                       Attorney for Defendant, Cross-Claimant, and
                                        Plaintiff RQ Construction, LLC; and
10                                      Defendants Continental Casualty Company;
                                        Fidelity and Deposit Company of Maryland;
11                                      Liberty Mutual Insurance Company; and
                                        Zurich and Deposit Company of Maryland
12

13   DATE: March 6, 2019                Respectfully submitted,

14                                      FINCH, THORNTON & BAIRD, LLP
15
                                        By: s/ Jeffrey B. Baird
16                                          Jeffrey B. Baird, CSB #199280
17
                                            Scott P. Leimgruber, CSB #316354
                                            4747 Executive Drive – Suite 700
18                                          San Diego, California 92121-3107
19                                          Telephone: (858) 737-3100
                                            Facsimile: (858) 737-3101
20                                          Email: jbaird@ftblaw.com
21                                                   spleimgruber@ftblaw.com
                                        Attorney for Defendant, Cross-Claimant, and
22                                      Plaintiff RQ Construction, LLC; and
                                        Defendants Continental Casualty Company;
23                                      Fidelity and Deposit Company of Maryland;
                                        Liberty Mutual Insurance Company; and
24                                      Zurich and Deposit Company of Maryland

25   / / / / /
26   / / / / /
27   / / / / /
28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED        OLES MORRISON RINKER & BAKER LLP
                                                               701 PIKE STREET, SUITE 1700
     ACTIONS                             5                    SEATTLE, WASHINGTON 98101
                                                           TEL (206) 623-3427 FAX (206) 682-9234
1    DATE: March 6, 2019                WILLIAMS, KASTNER & GIBBS PLLC
2
                                        By: s/ Todd W. Blischke
3                                           Todd W. Blischke, WSBA #42474
4                                       By: s/ Meredith E. Dishaw
                                            Meredith E. Dishaw, WSBA #43206
5                                           601 Union Street, Suite 4100
6                                           Seattle, Washington 98101-2380
                                            Telephone: (206) 628-6600
7                                           Facsimile: (206) 628-6611
8                                           Email: blischke@williamskastner.com
                                                    mdishaw@williamskastner.com
9                                       Attorney for Defendant and Cross-Defendant
                                        Travelers Casualty and Surety Company of
10                                      America
11
     DATE: March 6, 2019                AHLERS CRESSMAN & SLEIGHT PLLC
12
                                        By: s/ Lindsay T. Watkins
13
                                            Lindsay T. Watkins, WSBA #43012
14                                          999 3rd Avenue, #3800
                                            Seattle, Washington 98104
15
                                            Telephone: (206) 287-9900
16                                          Facsimile: (206) 287-9902
                                            Email: Lindsay.Watkins@acslawyers.com
17                                      Attorney for Plaintiff System Tech
18
                                        Washington, Inc.

19

20

21

22

23

24

25

26

27   1631.029/3EJ2935.ceh


28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED       OLES MORRISON RINKER & BAKER LLP
                                                              701 PIKE STREET, SUITE 1700
     ACTIONS                             6                   SEATTLE, WASHINGTON 98101
                                                          TEL (206) 623-3427 FAX (206) 682-9234
1                              CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that this document has been filed
3    electronically on this 6th day of March 2019 and is available for viewing and
4    downloading to the ECF registered counsel of record:
5    Via Electronic Service/ECF:
6

7    Lindsay T. Watkins, Esq.              ATTORNEYS FOR PLAINTIFF
     Ahlers Cressman & Sleight PLLC        SYSTEM TECH WASHINGTON,
8    999 Third Avenue, Suite 3800          INC.
9    Seattle, Washington 98104
     Telephone: (206) 287-9900
10   Facsimile: (206) 287-9902
11   Email: lindsay.watkins@acslawyers.com
12   Timothy G. Leyh, WSBA #14853                 ATTORNEYS FOR DEFENDANT,
13   Harrigan Leyh Farmer & Thomsen LLP           CROSS-CLAIMANT, AND
     999 Third Avenue, Suite 4400                 PLAINTIFF RQ CONSTRUCTION,
14   Seattle, Washington 98104                    LLC; AND DEFENDANTS
15   Telephone: (206) 623-1700                    CONTINENTAL CASUALTY
     Facsimile: (206) 623-8717                    COMPANY; FIDELITY AND
16   Email:      timl@harriganleyh.com            DEPOSIT COMPANY OF
17                                                MARYLAND; LIBERTY MUTUAL
                                                  INSURANCE COMPANY; AND
18
                                                  ZURICH AND DEPOSIT COMPANY
19                                                OF MARYLAND
20
     Jeffrey B. Baird, CSB #199280                ATTORNEY FOR DEFENDANT,
21   Scott P. Leimgruber, CSB #316354             CROSS-CLAIMANT, AND
     Finch, Thornton & Baird, LLP                 PLAINTIFF RQ CONSTRUCTION,
22
     4747 Executive Drive, Suite 700              LLC; AND DEFENDANTS
23   San Diego, California 92121-3107             CONTINENTAL CASUALTY
     Telephone: (858) 737-3100                    COMPANY; FIDELITY AND
24
     Facsimile: (858) 737-3101                    DEPOSIT COMPANY OF
25   Email:       jbaird@ftblaw.com               MARYLAND; LIBERTY MUTUAL
                  spleimgruber@ftblaw.com         INSURANCE COMPANY; AND
26
                                                  ZURICH AND DEPOSIT COMPANY
27                                                OF MARYLAND
28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED            OLES MORRISON RINKER & BAKER LLP
                                                                   701 PIKE STREET, SUITE 1700
     ACTIONS                             7                        SEATTLE, WASHINGTON 98101
                                                               TEL (206) 623-3427 FAX (206) 682-9234
1    Todd W. Blischke, WSBA #42474             ATTORNEYS FOR DEFENDANT
     Meredith E. Dishaw, WSBA #43206           AND CROSS-DEFENDANT
2    Williams, Kastner & Gibbs PLLC            TRAVELERS CASUALTY AND
3    601 Union Street, Suite 4100              SURETY COMPANY OF AMERICA
     Seattle, Washington 98101-2380
4    Telephone: (206) 628-6600
5    Facsimile: (206) 628-6611
     Email: blischke@williamskastner.com
6           mdishaw@williamskastner.com
7

8
          DATED: March 13, 2019 in Seattle, Washington.
9

10
                                   s/ Catherine A. Trimbour
11                                 Catherine A. Trimbour
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED        OLES MORRISON RINKER & BAKER LLP
                                                               701 PIKE STREET, SUITE 1700
     ACTIONS                             8                    SEATTLE, WASHINGTON 98101
                                                           TEL (206) 623-3427 FAX (206) 682-9234
1                                          ORDER
2
           The Court, having reviewed the foregoing Stipulation of the Parties, and
3
     good cause appearing therefore, IT IS ORDERED that, pursuant to Rule 42, the
4
     Parties’ stipulation is adopted, and the following United States District Court
5
     Western District of Washington in Tacoma actions are consolidated for all
6
     purposes into one action:
7
           1.     The United States of America, for the use and Benefit of Totem
8
                  Electric of Tacoma, Inc. v. Liberty Mutual Insurance Company, et al.,
9
                  Case No. 3:18-cv-06047-BHS;
10
           2.     The United States of America, for the use and Benefit of System Tech
11
                  Washington, Inc. and System Tech Washington, Inc. v. Totem Electric
12
                  of Tacoma, Inc., et al.; Case No. 3:19-cv-05006-BHS; and
13
           3.     RQ Construction, LLC v. Totem Electric of Tacoma, Inc. and
14
                  Travelers Casualty and Surety Company of America, Case No. 3:19-
15
                  cv-05031-BHS;
16
           IT IS FURTHER ORDERED that the Case No. 3:19-cv-05006-BHS and
17
     Case No. 3:19-cv-05031-BHS are hereby consolidated for all purposes under Case
18
     No. 3:18-cv-06047-BHS. All trials and other deadlines in Cases Nos. 3:19-cv-
19
     05006-BHS and 3:19-cv-05031-BHS are vacated.
20
           IT IS SO ORDERED.
21
           Dated this 13th day of March, 2019.
22

23

24
                                                   A
                                                   BENJAMIN H. SETTLE
                                                   United States District Judge
25

26

27

28
     STIPULATION AND ORDER TO CONSOLIDATE RELATED              OLES MORRISON RINKER & BAKER LLP
                                                                     701 PIKE STREET, SUITE 1700
     ACTIONS                             9                          SEATTLE, WASHINGTON 98101
                                                                 TEL (206) 623-3427 FAX (206) 682-9234
